 1
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT
 8                    SOUTHERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                     Case No. 19-cr-1318-GPC
11                          Plaintiff,             JUDGMENT AND ORDER TO
12        v.                                       DISMISS INFORMATION
                                                   WITHOUT PREJUDICE
13   LAURA RUBIO-DURAN,
14                          Defendant.
15
16
17       Upon motion of the United States of America and good cause appearing,
18       IT IS HEREBY ORDERED that the information in the above-entitled case be
19 DISMISSED without prejudice as to Defendant Laura Rubio-Duran.
20         IT IS SO ORDERED.
     Dated: July 24, 2019
21
22
23
24
25
26
27
28
